Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (U.S. Publication 2015/0034171), hereinafter “Morris”.
In regards to claim 1, Morris teaches a pressure and temperature valve (106) comprising a pressure relief valve and a temperature probe (172), wherein the pressure relief valve comprises a valve seat (132) and a valve member (136) configured to rest in contact with the valve seat (132) to close the valve (106) and to be lifted off the valve seat (132) to open the valve (106), and the temperature probe (172) comprises a housing (H), a volume of expansion material (174) within the housing (H), a piston (P) slidable within the housing (H) and arranged to be moved in a first direction by expansion of the expansion material (174), and in a second direction opposite to the first direction on contraction of the expansion material (174), and a lift rod (LR) configured to be moved, by movement of the piston (P) in the first direction, thereby to move the valve member (136) to open the valve (106).
In regards to claim 10, Morris discloses a return spring (S) arranged to bias the piston (P) in the second direction.

    PNG
    media_image1.png
    806
    879
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Drapeau et al. (U.S. Patent 3,330,480), hereinafter “Drapeau”.
Morris discloses all of the elements as discussed above.
Morris does not specifically disclose the stop structure as necessitated by claims 2-7. However, Drapeau teaches a thermal responsive actuator (Fig. 1). 
The actuator taught by Drapeau includes an upper lift stop (34) per claim 2 which is located in a housing of the actuator per claim 3 wherein a piston (15, 31, 32) contacts the lift stop (34) per claim 4. 
The actuator taught by Drapeau further includes a cold stop (CS) per claim 5 which is located in a housing of the actuator per claim 6 wherein the piston (15, 31, 32) includes a surface (32) which is capable of contacting the cold stop surface (CS) per claim 7.

    PNG
    media_image2.png
    355
    792
    media_image2.png
    Greyscale

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). See MPEP §2143. Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. Absent evidence that the modifications necessary to affect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim in unpatentable as obvious under 35 U.S.C. 103(a).
It is the office's position that applicants have not submitted persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art. Accordingly, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.
In the instant case, the teaching in Drapeau of a thermal actuator including stop surfaces would have suggested to a person having ordinary skill in the art that to provide a thermal actuator including piston upper and lower stop surfaces, because such an arrangement is simply the use of a known thermal actuator for its established function to achieve predictable results. 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Lamb et al. (U.S. Patent 4,253,304), hereinafter “Lamb”.
In regards to claim 8, Morris further discloses a ball (B) located between the expansion material (174) and the piston (P). 
Morris does not specifically disclose the material from which the ball is fabricated. However, Lamb teaches a thermal actuator which includes a ball (15) made of resilient material. See col. 3, lines 10-27.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have fabricated the ball of Morris from the material of Lamb to provide a reliable seal within the thermal valve housing as taught by Lamb.
In regards to claim 9, Morris does not specifically disclose a sealing disc located between the elastomeric ball and the piston. However, Lamb teaches a thermal actuator which includes a sealing disc (30)  located between an elastomeric ball (15) and a piston (12) and arranged to prevent extrusion of the elastomeric ball between the piston and the housing. See col. 3, lines 42-51.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the thermal valve of Morris to include a sealing disc to prevent extrusion of the seal member into the piston portion of the housing as taught by Lamb.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753